Exhibit 10.02

Execution Copy

AMENDED AND RESTATED

SERVICING AGREEMENT

By and Among

WEST ASSET MANAGEMENT, INC.,

as Servicer,

WEST RECEIVABLES PURCHASING, LLC,

as Borrower,

and

TOGM, LLC,

as Lender,

Dated as of April 30, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       

Page

ARTICLE I

  DEFINITIONS   1

Section 1.1

 

Defined Terms

  1

ARTICLE II

  SERVICING   2

Section 2.1

 

Appointment of the Servicer as Servicer

  2

Section 2.2

 

Documents Evidencing Assets

  2

Section 2.3

 

Duties of Servicer

  2

Section 2.4

 

Servicing Standards; Subservicing

  3

Section 2.5

 

Power and Authority

  4

Section 2.6

 

Settlement Authority

  4

Section 2.7

 

Legal Compliance

  4

Section 2.8

 

Deposit to Collateral Accounts

  5

Section 2.9

 

Distributions from the Collateral Accounts

  5

Section 2.10

 

Insurance

  5

Section 2.11

 

Right of Lender to Place a Sampling of Assets with Independent Servicer

  6

ARTICLE III

  SERVICING FEES; REIMBURSEMENT OF EXPENSES   7

Section 3.1

 

Servicing Fees

  7

Section 3.2

 

Nonreimbursable Expenses of the Servicer

  7

ARTICLE IV

  ACCOUNTING, STATEMENTS AND REPORTS   8

Section 4.1

 

Books and Records

  8

Section 4.2

 

Periodic Reporting

  8

Section 4.3

 

Inspection Rights

  9 ARTICLE V   REPRESENTATIONS, WARRANTIES AND COVENANTS   10

Section 5.1

 

Representations and Warranties of the Servicer

  10

Section 5.2

 

Covenants of the Servicer

  12

ARTICLE VI

  TERMINATION; TRANSFER OF SERVICING; INDEMNITY   14

Section 6.1

 

Loan Series Termination Events

  14

Section 6.2

 

Facility Termination Events

  14

Section 6.3

 

Removal of the Servicer with respect to a given Asset Series

  16

Section 6.4

 

Termination; Removal of the Servicer with respect to all Asset Series

  16

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

       

Page

Section 6.5

 

Effect of Removal of the Servicer with respect to a given Asset Series

  16

Section 6.6

 

Effect of Termination

  17

Section 6.7

 

Indemnity by the Servicer

  17

Section 6.8

 

Servicer Cure

  18

Section 6.9

 

Termination by Servicer

  18

ARTICLE VII

  MISCELLANEOUS   19

Section 7.1

 

Severability Clause

  19

Section 7.2

 

Notices

  19

Section 7.3

 

Costs and Expenses

  20

Section 7.4

 

Assignment

  20

Section 7.5

 

Counterparts

  20

Section 7.6

 

Governing Law; Jurisdiction; Waiver of Jury Trial

  20

Section 7.7

 

Amendments

  21

Section 7.8

 

Integration

  21

Section 7.9

 

Agreement Effectiveness

  21

Section 7.10

 

Headings Descriptive

  21

Section 7.11

 

Advice from Independent Counsel

  21

Section 7.12

 

Judicial Interpretation

  22

Section 7.13

 

Use of Lender’s Name

  22

Section 7.14

 

Confidentiality

  22

 

-ii-



--------------------------------------------------------------------------------

SERVICING AGREEMENT

This AMENDED AND RESTATED SERVICING AGREEMENT (this “Agreement”) is made as of
April 30, 2009 by and among WEST RECEIVABLES PURCHASING, LLC, a Nevada limited
liability company (the “Borrower”), WEST ASSET MANAGEMENT, INC., a Delaware
corporation (the “Servicer”), and TOGM, LLC, a Nebraska limited liability
company (the “Lender”).

WHEREAS, the Borrower may from time to time purchase a pool or pools of assets
(each an “Asset Pool”) which assets include charged off credit card accounts and
other delinquent or deficiency consumer obligations.

WHEREAS, the Borrower and the Lender are parties to a Credit Agreement dated as
of May 21, 2008, as the same may be amended or supplemented from time to time
(including an amendment and restatement as of the date hereof) (the “Credit
Agreement”) pursuant to which the Lender has and may from time to time make
Loans to finance the acquisition of such Asset Pools.

WHEREAS, the Servicer has been managing and servicing collection of such assets
so purchased by the Borrower and financed by the Lender pursuant to the
Servicing Agreement dated as of May 21, 2008 among Borrower, Lender and Servicer
(the “Original Servicing Agreement”).

WHEREAS, Borrower, Lender and Servicer have agreed to amend and restate the
Original Servicing Agreement as provided herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Lender and the Servicer hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. Unless otherwise expressly indicated, all capitalized
terms used in this Servicing Agreement but not otherwise herein defined shall
have the respective meanings ascribed to them in the Credit Agreement. In
addition, the following terms shall have the meanings assigned to them below:

“Externally Prepared Information” shall have the meaning specified in
Section 5.1(k).

“Internally Prepared Information” shall have the meaning specified in
Section 5.1(k).

“Material Adverse Effect” shall mean a material adverse effect on (i) the
financial condition, properties or operations of the Servicer, (ii) the ability
of the Borrower or the Servicer to perform their obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents
or the rights or remedies of the Lender thereunder.



--------------------------------------------------------------------------------

“Permitted Contest” shall mean a contest with respect to the amount,
applicability or validity of any tax, assessment or other governmental charge
(or lien in connection therewith) in good faith and by appropriate proceedings
which during the pendency thereof prevents (a) the collection of, or realization
on any tax, assessment or other governmental charge (or any lien in connection
therewith) so contested, (b) the sale, forefeiture or loss of any Asset or any
part thereof, and (c) any interference with the collection or use of any Asset
or any portion thereof, and for which the Servicer has made adequate reserves
therefor in accordance with GAAP.

“Projections” shall have the meaning specified in Section 5.1(k).

ARTICLE II

SERVICING

Section 2.1 Appointment of the Servicer as Servicer. The Servicer shall collect,
administer and service all Accounts and other Assets from time to time
constituting a part of any Asset Series financed in whole or in part by the
Lender in accordance with this Servicing Agreement and shall have full power and
authority, to the extent not limited hereunder, to do or cause to be done any
and all things in connection with such servicing, administration and collection
as may be necessary or desirable to optimize the recoverable value from such
Accounts and other Assets. In the performance of its duties and responsibilities
under this Servicing Agreement, the Servicer may engage third-party subservicers
in accordance with the terms of this Servicing Agreement and attorneys to
commence collection actions, foreclosure proceedings and/or the like.

Section 2.2 Documents Evidencing Assets. To the extent delivered to the Borrower
by an Asset Pool Seller, the Borrower will deposit with the Servicer copies of
each document evidencing or relating to an Account or other Asset to be serviced
by the Servicer, together with such other documents as the Servicer may
reasonably request in order to perform its duties under this Servicing
Agreement. In addition, the Servicer shall maintain physical possession of good
and legible copies of all other instruments or documents entered into by the
Borrower or the Servicer to modify, supplement, compromise, settle, restructure
or otherwise modify the terms or conditions of any of the documents so delivered
to the Servicer, together with originals or copies, as appropriate, of all
instruments and documents generated by or coming into the possession of the
Servicer (including, but not limited to, receipts, ledger sheets, payment
records, correspondence, current and historical computerized data files, whether
developed or originated by the Servicer or others, judgments, sale documents and
the like) that are required to evidence, document, collect or service any Asset.
All documents described in this Section 2.2 are referred to collectively herein
as the “Asset Documents”. All Asset Documents shall remain the property of the
Borrower, subject to the security interest of the Lender.

Section 2.3 Duties of Servicer. Without limiting the generality of Section 2.1,
the Servicer’s servicing, administration and collection duties under this
Servicing Agreement shall include the following:

(a) The Servicer shall undertake all reasonable efforts to collect or otherwise
realize upon each Asset comprising a part of an Asset Series being serviced
hereunder, including, without limitation, commencing collection actions,
foreclosure

 

- 2 -



--------------------------------------------------------------------------------

proceedings, repossession activities and the like. In that connection, the
Servicer shall be responsible for the retention and compensation of third party
subservicers appointed in accordance with the terms of this Servicing Agreement
and attorneys engaged for purposes of pursuing collection litigation against
Obligors, collection and posting of all payments, responding to inquiries of
Obligors of Accounts, investigating delinquencies, sending statements to
Obligors, reporting any required tax information to Obligors, reporting any
required credit information on Obligors to the credit bureaus, accounting for
Asset Series Proceeds collected on account of any Asset, monitoring the status
of any guaranties or insurance policies relating to any Asset, commencing and
pursuing collection actions, entering into agreements for the settlement,
compromise or satisfaction of Assets and such other practices and procedures as
are generally employed in collecting similar accounts, loan portfolios and other
receivables. To the extent that the Servicer, in the performance of its duties
and responsibilities under this Servicing Agreement, engages third-party
subservicers or attorneys for purposes of pursuing collection litigation or
other purposes, the Servicer shall also have responsibility for monitoring and
managing the activities and actions of such third-party subservicers and
attorneys and ensuring that such activities and actions are in compliance with
provisions of this Servicing Agreement.

(b) The Servicer shall maintain detailed records with respect to each Asset
setting forth the status of such Asset, the amount and application of any funds
received on account of such Asset, or other realization upon, such Asset and
complete notes and documentation of all servicing, administration and collection
efforts and activities with respect to such Asset.

Section 2.4 Servicing Standards; Subservicing.

(a) The Servicer agrees that it shall service, administer, collect, market and
sell the Assets in accordance with the customary and usual procedures of
institutions which service and collect delinquent account or receivable
portfolios and in accordance with a written servicing plan delivered to, and
approved by, the Lender. The Servicer shall not make any material changes to the
written servicing plan delivered to, and approved by, the Lender without the
prior written consent of the Lender, which consent shall not be unreasonably
withheld. To the extent consistent with the foregoing, the Servicer shall follow
its customary standards, policies and procedures in connection with such
servicing, administration and collection activities.

(b) The Servicer may appoint, with the prior written consent of the Lender, and
pursuant to subservicing agreements acceptable to the Lender, one or more
subservicers to perform the Servicer’s duties hereunder. No appointment of any
subservicer or engagement of any attorney for collection litigation or other
purposes by the Servicer shall relieve the Servicer of any of its duties or
responsibilities under this Servicing Agreement, including without limitation,
its servicing responsibilities hereunder and its reporting responsibilities
hereunder. To the extent the Lender approves a subservicing agreement with
respect to certain Assets (including the fee payable to any such subservicer
thereunder), the Servicer shall not be entitled to payment of any Servicing Fee
on account of the Assets subject to such subservicing agreement, but the amount
of such subservicing fees

 

- 3 -



--------------------------------------------------------------------------------

payable under such subservicing agreement shall be payable from Asset Proceeds
from such Assets serviced by such subservicer in lieu of the Servicing Fee which
would otherwise be payable to the Servicer with respect to such Assets.

Section 2.5 Power and Authority. The Servicer is hereby granted the full power
and authority to conduct its servicing, administration and collection activities
for and on behalf of the Borrower and the Lender as contemplated herein and,
without limiting the generality of the foregoing, is authorized and empowered to
(a) make all communications with Obligors under Accounts in the Borrower’s name
and (b) execute and deliver, on behalf of the Borrower, any and all instruments
of amendment, modification, satisfaction, cancellation, sale, transfer, release,
discharge and all other comparable instruments with respect to any such Asset;
provided, however, that the authority granted above shall not be exercised by
the Servicer unless consistent with Section 2.6 hereof. The Servicer is hereby
authorized to commence, in the name of the Borrower, legal proceedings to
collect Accounts and to commence or participate in any other legal proceeding
otherwise relating to or involving an Account or any other Asset. If the
Servicer commences or participates in any such legal proceedings, the Servicer
is authorized and empowered to execute and deliver, in the Borrower’s name, any
notices, demands, claims, complaints, responses, affidavits or other documents
or instruments in connection with any such proceeding. Upon request, the
Borrower shall furnish the Servicer with any powers of attorney or other
documents which the Servicer may reasonably request and which the Borrower may
reasonably approve in order to take such steps as the Servicer deems necessary,
appropriate or expedient to carry out its servicing, administration and
collection activities under this Servicing Agreement.

Section 2.6 Settlement Authority. The Servicer shall have such authority to
compromise, settle or sell any Account or other Asset as is set forth and
described in Section 3.4 of the Credit Agreement. If the Servicer places Assets
for collection with any subservicer or engages any attorney to commence
collection actions, foreclosure proceedings and/or the like, the Servicer will
take commercially reasonable steps to ensure that each such subservicer and each
such attorney compromises, settles or sells any Account or other Asset in
accordance with the provisions set forth and described in Section 3.4 of the
Credit Agreement.

Section 2.7 Legal Compliance. The Servicer shall perform all of its obligations
under this Servicing Agreement in full compliance with all applicable laws,
rules and regulations (including, but not limited to, laws, rules and
regulations governing debt collection practices and procedures) the
non-compliance with which would result in a Material Adverse Effect. To the
extent that the Servicer places Assets for collection with any subservicer or
engages any attorney to commence collection actions, foreclosure proceedings
and/or the like with respect to the Assets, the Servicer will use commercially
reasonable efforts to cause each such subservicer and each such attorney to
perform all of its obligations with respect to the Assets in full compliance
with all applicable laws, rules and regulations, (including, but not limited to,
laws, rules and regulations governing debt collection practices and procedures).
The Servicer specifically represents and warrants to the Borrower and the Lender
that the Servicer is knowledgeable and experienced in complying with such laws,
rules and regulations as they pertain to debt collection practices and
procedures. Servicer will include it its initial mailing to all Obligors a
notice that states the Borrower has transferred the Obligor’s account for
servicing to

 

- 4 -



--------------------------------------------------------------------------------

the Servicer. The Servicer will further prepare and provide to all Obligors the
initial and annual privacy notices required pursuant to the Privacy Regulations.
In addition, the Servicer shall maintain an “Information Security Program” as
required pursuant to the Gramm-Leach-Bliley Act. As used in the foregoing,
“Privacy Regulations” shall mean all requirements of the Gramm-Leach-Bliley Act
and all related Federal Trade Commission regulations, and any state and local
laws, regulations and ordinances relating to maintaining the privacy of an
Obligor’s non-public information.

Section 2.8 Deposit to Collateral Accounts. The Servicer shall (i) deposit all
Asset Proceeds for each Asset Series received by any such party (whether
received directly from its collection efforts or from any subservicer) not less
than weekly, and in any event prior to the Distribution Date, into the
Collateral Account relating to such Asset Series, and (ii) not commingle any
Asset Proceeds deposited into the Collateral Account with respect to the Assets
with any moneys or other funds which are not Asset Proceeds. Withdrawals from
the Collateral Account(s) for payment of Loan Costs, fees to the Collateral
Agent, Servicing Fees and distributions to the Lender and the Borrower shall be
made on each Distribution Date in accordance with the provisions of the Credit
Agreement (provided that, as permitted by Section 2.7 of the Credit Agreement,
Servicing Fees earned and unpaid and Advanced Court Costs actually incurred by
the Servicer and not previously reimbursed with respect to such Asset Series may
be withheld by the Servicer and not deposited to the Collateral Account).
Pending distribution pursuant thereto, all Asset Proceeds at any time held by
the Servicer, any subservicer or any attorney engaged for the purposes set forth
above shall be held in trust for the benefit of the Lender. The Servicer
acknowledges that (i) the Borrower has granted a security interest to the Lender
in all of the Borrower’s right, title and interest in and to any and all funds
from time to time on deposit in the Collateral Accounts, and (ii) the Collateral
Accounts shall be subject to all terms and conditions of the Collateral Account
Agreement which provides, among other things, that no distributions shall be
made therefrom without the prior written consent of the Lender.

Section 2.9 Distributions from the Collateral Accounts. All Asset Proceeds from
time to time on deposit in the Collateral Accounts shall be held therein until
the next occurring Distribution Date. Not later than 3:00 p.m. Chicago, Illinois
time on the Business Day preceding each Distribution Date, the Servicer shall
deliver to the Lender a report for the preceding Collection Period setting
forth, for each Asset Series, all Asset Series Proceeds and other relevant
information to determine the appropriate use and application of the Asset Series
Proceeds deposited to the Collateral Accounts during the Collection Period
immediately preceding such Distribution Date (each a “Distribution Report”) and
the Servicer shall distribute the Asset Series Proceeds on deposit in each
Collateral Account in accordance with the instructions of the Lender. In no
event shall any amount be withdrawn from any Collateral Account without the
prior written consent of the Lender as to each such withdrawal or transfer.

Section 2.10 Insurance. The Servicer shall obtain and maintain at all times
during the term of this Agreement the following insurance coverages:

(a) The Servicer shall obtain and maintain workers’ compensation or approved
self-insurance and employer’s liability insurance which shall fully comply with
the statutory requirements of all applicable state and federal laws.

 

- 5 -



--------------------------------------------------------------------------------

(b) The Servicer shall obtain and maintain commercial general liability
insurance with a minimum combined single limit of liability of $1,000,000 per
occurrence and $2,000,000 aggregate for injury and/or death and/or property
coverage, including broad form contractual liability insurance specifically
covering the Lender under this Agreement.

(c) The Servicer shall obtain and maintain business automobile liability
insurance covering all owned, hired and non-owned vehicles and equipment, if
any, used by the employees of the Servicer with a minimum combined single limit
of liability of $1,000,000 for injury and/or death and/or property damage.

(d) The Servicer shall obtain and maintain excess coverage with respect to its
insurance described in clauses (b) and (c) above, if applicable, with a minimum
combined single limit of $3,000,000.

(e) The Servicer shall obtain and maintain errors and omissions insurance
covering the actions of the Servicer and its employees and agents under this
Servicing Agreement with a minimum combined single limit of $1,000,000.

(f) The Servicer shall obtain and maintain a fidelity insurance bond in an
amount not less than $250,000.

Each policy shall provide for thirty (30) days prior written notice to be given
by the insurer to the Lender in the event of a termination, non-renewal or
cancellation, or of any material change in coverages or deductibles. All such
insurance shall insure the interests of the Borrower and the Lender regardless
of any breach or violation by the Servicer of warranties, declarations or
conditions contained in such policies or any action or inaction by the Servicer
or any other person. All insurance required hereunder shall be carried with
responsible insurance companies of recognized standing which are authorized to
do business in the states in which any of the Assets are located and are
reasonably acceptable to the Lender. The Lender shall, by written notice to the
Servicer delivered on or prior to December 31st of each year, provide a list of
acceptable insurance companies for purposes of this Section 2.10.

Section 2.11 Right of Lender to Place a Sampling of Assets with Independent
Servicer. At any time and from time to time, the Lender may, upon written notice
to the Borrower, if the Lender reasonably believes that the Borrower or the
Servicer has engaged in fraud or mismanagement of the Assets upon written notice
to the Borrower, select certain of the Assets (other than those subject to bona
fide payment arrangements) which have been previously placed with the Servicer
(which selected Assets shall not exceed at any time five percent (5%) of the
aggregate amount of all Assets) for placement for servicing with an independent
third-party servicer which is not the Servicer. In connection with any such
placement, the Borrower and the Servicer shall join with the Lender and such
independent third-party servicer in the execution and delivery of a servicing
agreement mutually acceptable to the Borrower, the Servicer, the Lender and such
independent third-party servicer. All Asset Proceeds collected by such
independent third-party servicer

 

- 6 -



--------------------------------------------------------------------------------

will be deposited into the Collateral Account(s) related to Asset Series then
being serviced by such third-party servicer for distribution in accordance with
the provisions of the Credit Agreement, except that with respect to the Asset
Proceeds collected from such Assets placed with such independent third-party
servicer, a servicing fee shall be payable to such independent third-party
servicer in accordance with the provisions of the servicing agreement entered
into with such independent third-party servicer instead of the Servicing Fee
payable to the Servicer under the Credit Agreement.

ARTICLE III

SERVICING FEES; REIMBURSEMENT OF EXPENSES

Section 3.1 Servicing Fees. Except to the extent that a subservicer has been
engaged in accordance with Section 2.4 and except to the extent provided in
Section 2.11, the Servicer shall be entitled to a Servicing Fee with respect to
each Asset Series, computed in accordance with the Credit Agreement and the
Approved Borrowing Request for such Asset Series (including, without limitation,
the subordination of a portion of such Servicing Fee pursuant to Section 2.9(b)
of the Credit Agreement and the prohibition on the payment of any Special
Capital Contribution as part of the Servicing Fee). The Servicing Fee with
respect to each Asset Series shall be payable on each Distribution Date solely
from Asset Series Proceeds received with respect to such Asset Series for the
prior Collection Period and shall be paid to the Servicer in the order of
priority described in the Credit Agreement; provided, however, that to the
extent permitted under the Credit Agreement, the Servicing Fee and Advanced
Court Costs with respect to each Asset Series may be withheld by the Servicer
from Asset Series Proceeds for such Asset Series. Any Servicing Fee for an Asset
Series shall be payable solely from Asset Series Proceeds obtained from and
attributable to such Asset Series and shall be without recourse to the Lender.
Except to the extent expressly contemplated by the Credit Agreement, the
Servicer shall be solely responsible for the payment of all fees, charges, costs
or expenses to each attorney which is engaged with respect to all or any of the
Assets.

Section 3.2 Nonreimbursable Expenses of the Servicer. Except to the extent
expressly contemplated by the Credit Agreement, the Servicer shall be
responsible for payment of all costs and expenses incurred in connection with
the servicing, administration or collection of Assets. Without limiting the
generality of the foregoing, except to the extent expressly contemplated by the
Credit Agreement, it is understood and agreed that the Servicer shall not be
entitled to payment or reimbursement for any costs of collecting or realizing
upon any Account (including, without limitation, any filing fees, court costs,
legal fees or other costs or expenses incurred by the Servicer) or for any
overhead expenses of the Servicer, salaries, wages or other compensation of
employees of the Servicer or travel and other expenses incurred by any employees
of the Servicer. In addition, to the extent the Servicer engages any other party
to perform any aspects of its duties under this Servicing Agreement, any such
fees, charges, costs or expenses therefor shall be paid by the Servicer and
shall not be reimbursable from Asset Series Proceeds, except to the extent
expressly contemplated by the Credit Agreement and except, with respect to a
subservicer, to the extent contemplated by Section 2.4 of this Servicing
Agreement.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE IV

ACCOUNTING, STATEMENTS AND REPORTS

Section 4.1 Books and Records. The Servicer shall keep satisfactory books and
records pertaining to each Asset and shall make periodic reports in accordance
with this Article IV. To the extent that the Servicer has placed any of the
Assets with a subservicer or has engaged any attorney to commence collection
actions, foreclosure proceedings and/or the like, the Servicer shall cause each
such subservicer and each such attorney to keep satisfactory books and records
pertaining to such Assets. Such books and records may not be destroyed or
otherwise disposed of except as provided herein and as allowed by applicable
laws, regulations or decrees. All such books and records and all Asset
Documents, whether or not developed or originated by the Servicer, any such
subservicer or any such attorney, reasonably required to document or properly
administer any Asset shall remain at all times the property of the Borrower,
subject to the security interests of the Lender therein. None of the Servicer,
any such subservicer or any such attorney shall acquire any property rights with
respect to any such books or records or Asset Documents, and none of the
Servicer, any such subservicer or any such attorney shall have any right to
possession of any of them except pursuant to this Servicing Agreement. Upon
termination of this Servicing Agreement, the Servicer shall immediately deliver,
and the Servicer shall cause each such subservicer and each such attorney to
immediately deliver, all such books and records and Asset Documents to the
Lender or its designee; provided, that, the cost of the foregoing deliveries
shall be borne by the Borrower. The Servicer shall bear the entire cost of
restoration in the event any such books or records or Asset Documents shall
become damaged, lost or destroyed while in the possession of the Servicer, any
such subservicer or any such attorney.

Section 4.2 Periodic Reporting. Unless otherwise specifically waived by the
Lender in writing, the Servicer shall provide to the Borrower and the Lender the
following periodic reports, in form and content acceptable to the Borrower and
the Lender:

(a) As soon as available, and in any event within ninety (90) days after the end
of the applicable subservicer’s fiscal year, a copy of the annual report of each
subservicer, with, if such report is audited and delivered to Servicer, the
unqualified opinion of such subservicer’s certified public accountants, which
annual report shall include the consolidated balance sheet of such subservicer
and its subsidiaries as at the end of such fiscal year and the related
statements of earnings, shareholders’ equity and cash flows for the fiscal year
then ended, all in reasonable detail and all prepared in accordance with GAAP,
applied on a consistent basis (it being understood that it shall not be a breach
of this Agreement if any subservicer does not prepare and deliver to Servicer an
annual audit report).

(b) As soon as available and in any event within sixty (60) days after the end
of each fiscal quarter of the Servicer, as applicable, a copy of the
consolidated balance sheets of the Servicer as at the end of such quarter and
related statements of earnings to-date, in reasonable detail and stating in
comparative form the figures for the corresponding date and period in the
previous fiscal year, all prepared in accordance with GAAP, applied on a
consistent basis, together with a certificate of a responsible officer of the
Servicer stating that such financial statements, subject to year-end audit
adjustments, are true and accurate in all material respects

 

- 8 -



--------------------------------------------------------------------------------

(c) Not later than 3:00 p.m., Chicago, Illinois time, on the Business Day
preceding each Distribution Date, (i) a Distribution Report for the applicable
Collection Period setting forth, by Asset Series, the Asset Series Proceeds,
outstanding balance of the Loans in each Loan Series, if any, and other relevant
information to determine the use and application of the Asset Series Proceeds
deposited to each Collateral Account during the Collection Period immediately
preceding such Distribution Date, (ii) a cash receipts report by Asset, (iii) a
wire transfer report (stating wire transfer instructions and amounts), and
(iv) such other reports as the Lender shall reasonably require.

(d) As promptly as practicable (but in any event not later than five
(5) Business Days) after the Servicer obtains knowledge of the occurrence of any
default by the Servicer in the performance of any of its obligations under this
Servicing Agreement or under any other Loan Document to which the Servicer is a
party, notice of such occurrence, together with a detailed statement by the
Servicer of the steps being taken by the Servicer to cure the effect of such
event.

(e) Such other information respecting each Asset Pool, each Asset Series, the
Servicer, any subservicer or any attorney engaged by the Servicer as the Lender
may from time to time reasonably request.

Section 4.3 Inspection Rights. At any time and from time to time during regular
business hours, the Servicer shall permit, and shall use reasonable best efforts
(consistent with past practice) to cause each subservicer which is servicing any
of the Assets to permit, the Borrower, the Lender or their respective agents,
representatives or designees, at the sole cost and expense of such requesting
party, (a) to examine or make copies of abstracts from all books, records and
documents (including, without limitation) computer tapes and disks and
constituting Asset Documents or otherwise in any way relating to any Asset or
the Servicer’s or any subservicer’s collection activities with respect thereto,
(b) to visit the offices and properties of the Servicer or any subservicer for
purposes of examining such materials or the Servicer’s or any subservicer’s
procedures, processes and activities relating to the exercise of its duties
hereunder and (c) to discuss matters relating to Assets or the servicing,
collection or liquidation thereof or the performance by the Servicer or any
subservicer with respect thereto with any officers or employees having knowledge
of any such matters. Without limiting the foregoing, at any time and from time
to time during regular business hours, the Servicer shall permit, and the
Servicer shall use reasonable best efforts (consistent with past practice) to
cause each subservicer to permit, certified public accountants or other auditors
designated by the Borrower or the Lender to conduct a review of the Servicer’s
or any subservicer’s books, records and procedures with respect to the
servicing, administration, collection and/or disposition of the Assets.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 5.1 Representations and Warranties of the Servicer. The Servicer hereby
represents and warrants to the Lender and the Borrower as follows:

(a) The Servicer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and is duly
qualified and licensed to conduct collection activities and is in good standing
in each jurisdiction in which such qualification or licensing is necessary as a
condition to conducting collection activities with respect to Assets being
serviced hereunder, except where the failure to be so qualified or licensed
would have a Material Adverse Effect. The Servicer has all requisite corporate
power and authority to own and operate its properties, carry out its business as
presently conducted and as proposed to be conducted and to enter into and
discharge its obligations under this Servicing Agreement and the other Loan
Documents to which it is a party. Within the last twelve (12) months, the
Servicer has done business only under its name as specified herein. The chief
executive office and principal place of business of the Servicer is located at
the address set forth in Section 7.2, and all of the Servicer’s records relating
to its businesses are kept at that location.

(b) The execution and delivery by the Servicer of this Servicing Agreement and
the other Loan Documents to which it is a party and performance and compliance
by the Servicer with the terms of this Servicing Agreement and the other Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of the Servicer and will not violate the Servicer’s
Organizational Documents or constitute a default under any indenture or loan or
credit agreement or any other material agreement, lease or instrument to which
the Servicer is a party or by which it or its properties may be bound or
affected.

(c) This Servicing Agreement and the other Loan Documents to which it is a party
constitute the valid, legal and binding obligations of the Servicer, enforceable
against it in accordance with their respective terms, except as enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity (whether considered in a proceeding or action in equity or
at law).

(d) No litigation is pending or, to the best of the Servicer’s knowledge,
threatened against the Servicer, the consequences of which would prohibit its
entering into this Servicing Agreement or that would have a Material Adverse
Effect.

(e) The Servicer has heretofore furnished to the Borrower and the Lender
financial statements of the Servicer. Those statements fairly present the
financial condition of the Servicer on the date thereof and the results of its
operations and cash flows for the periods then ended and were prepared in
accordance with GAAP. Since the date of the most recent financial statements,
there has been no material adverse change in the business, properties or
condition (financial or otherwise) of the Servicer.

 

- 10 -



--------------------------------------------------------------------------------

(f) All actions, approvals, consents, waivers, exemptions, variances,
franchises, orders, permits, authorizations, rights and licenses required to be
taken, given or obtained, as the case may be, by or from any federal, state or
other governmental authority or agency, that are necessary or advisable in
connection with the execution and delivery by the Servicer of this Servicing
Agreement and the other Loan Documents to which it is a party (other than those
actions, approvals, consents etc. which, if not obtained, would not have a
Material Adverse Effect) have been duly taken, given or obtained, as the case
may be, are in full force and effect on the date hereof, are not subject to any
pending proceedings or appeals (administrative, judicial or otherwise) and
either the time within which any appeal therefrom may be taken or review thereof
may be obtained has expired or no review thereof may be obtained or appeal
therefrom taken, and are adequate to authorize this Servicing Agreement and the
other Loan Documents to which it is a party and the performance by the Servicer
of its obligations under this Servicing Agreement and the other Loan Documents
to which it is a party.

(g) The Servicer has paid or caused to be paid to the proper authorities when
due all federal, state and local taxes required to be withheld by it, except
those where failure to do so would not have a Material Adverse Effect or for
which the Servicer is conducting a Permitted Contest. The Servicer has filed all
federal, state and local tax returns which to the knowledge of the officers of
the Servicer, are required to be filed, and the Servicer has paid or caused to
be paid to the respective taxing authorities all taxes as shown on said returns
or on any assessment received by it to the extent such taxes have become due
unless failure to so file or to so pay would not have a Material Adverse Effect
or for which the Servicer is conducting a Permitted Contest.

(h) The Servicer has no ownership interest in the Assets or the Asset Proceeds
and the Servicer has not granted, or attempted to grant, to any other Person any
security interest in the Assets or the Asset Proceeds, and no financing
statement naming the Servicer as debtor and covering the Assets or the Asset
Proceeds is on file in any office.

(i) The Servicer does not maintain and has not in the past maintained any Plan.
The Servicer has not received any notice or has any knowledge to the effect that
it is not in full compliance with any of the requirements of ERISA. No
Reportable Event or other fact or circumstance which may have an adverse effect
on the Plan’s tax qualified status exists in connection with any Plan. The
Servicer does not have:

(i) any accumulated funding deficiency within the meaning of ERISA; or

(ii) any liability or know of any fact or circumstances which could result in
any liability to the Pension Benefit Guaranty Corporation, the Internal Revenue
Service, the Department of Labor or any participant in connection with any Plan
(other than accrued benefits which are or which may become payable to
participants or beneficiaries of any such Plan).

 

- 11 -



--------------------------------------------------------------------------------

(j) The Servicer is in compliance with all provisions of all agreements,
instruments, decrees and orders to which it is a party or by which it or its
property is bound or affected, the breach or default of which could have a
Material Adverse Effect.

(k) Submissions to Borrower and Lender.

(i) Internally Prepared Information. All financial and other information
provided to the Borrower and/or the Lender (including, but not limited to
completed background questionnaires) by or on behalf of the Servicer, which has
been prepared by any employee or officer of the Servicer or any Affiliated Party
in connection with the Borrower’s request for any Loan and the credit facilities
contemplated by the Credit Agreement (“Internally Prepared Information”), is
true and correct in all material respects and contains no omissions which would
cause such information to be materially misleading.

(ii) Information Prepared by non-Affiliated Parties. All financial and other
information provided to the Lender and/or the Borrower by or on behalf of the
Servicer, which has been prepared by a non-Affiliated Party in connection with
the Borrower’s request for any Loan and the credit facilities contemplated by
the Credit Agreement (“Externally Prepared Information”), is believed in Good
Faith by the Servicer to be true and correct in all material respects and is
believed in Good Faith to contain no omissions which would cause such
information to be materially misleading.

(iii) Projections, Valuations, Proforma Financial Statements. All projections,
valuations or proforma financial statements provided to the Lender and/or the
Borrower by or on behalf of the Servicer, whether prepared by any employee or
officer of the Servicer, any Affiliated Party or any non-Affiliated Party
(“Projections”) are believed in Good Faith by the Servicer to present a Good
Faith opinion as to the Projections and are believed in Good Faith to contain no
omissions which would cause such information to be materially misleading.

(iv) Mixed Information. To the extent any Internally Prepared Information is
based on Externally Prepared Information, the representation in
Section 5.1(k)(i) is only directed at the Servicer’s use or manipulation of the
Externally Prepared Information and any representation as to the Externally
Prepared Information itself as raw data shall only be a representation under the
standard contained in Section 5.1(k)(ii).

Section 5.2 Covenants of the Servicer. The Servicer will comply with the
following covenants:

(a) The Servicer will pay or discharge, when due, (i) all taxes, assessments and
governmental charges levied or imposed upon it or upon its income or profits,
upon any properties belonging to it prior to the date on which penalties attach
thereto, (ii) all federal, state and local taxes required to be withheld by it,
and (iii) all lawful claims for labor, materials and supplies which, if unpaid,
might by law become a lien or charge upon any properties of the Servicer;
provided, that the Servicer shall not

 

- 12 -



--------------------------------------------------------------------------------

be required to pay any such tax, assessment, charge or claim if the failure to
do so would not result in a Material Adverse Effect, or, with respect to taxes,
assessments and other governmental charges, for which a Permitted Contest is
being conducted by the Servicer.

(b) The Servicer will keep and maintain all of its properties necessary or
useful in its business in good condition, repair and working order (normal wear
and tear excepted), except it shall not be required to do so to the extent that
failure to do so would not result in a Material Adverse Effect; provided,
however, that nothing in this Section 5.2(b) shall prevent the Servicer from
discontinuing the operation and maintenance of any of its properties if such
discontinuance is, in the reasonable judgment of the Servicer, desirable in the
conduct of the Servicer’s business and not disadvantageous in any material
respect to the Borrower or the Lender.

(c) The Servicer will preserve and maintain its legal existence and all of its
rights, privileges and franchises necessary or desirable in the normal conduct
of its business and shall conduct its business in an orderly, efficient and
regular manner except it shall not be required to do so to the extent that
failure to do so would not result in a Material Adverse Effect.

(d) The Servicer will conduct all collection activities and all sales, transfers
and dispositions relating to the Assets on an arms-length basis and so as to
cause all collections and all consideration received upon the sale, transfer or
disposition of an Asset to (i) become and constitute Asset Series Proceeds, and
(ii) be distributed as Asset Series Proceeds in accordance with the Credit
Agreement.

(e) The Servicer will not create, or attempt to create, any pledge, lien,
security interest, assignment or transfer upon or in any of the Assets or the
Asset Proceeds, or assign or otherwise convey, or attempt to assign or otherwise
convey, any right to receive collections or other income with respect thereto.

(f) The Servicer will not sell, lease, assign, transfer or otherwise dispose of
all or a substantial part of its assets (whether in one transaction or in a
series of transactions) to any other Person, and will not liquidate, dissolve or
suspend its business operations.

(g) The Servicer will not consolidate with or merge into any Person, or permit
any other Person to merge into it, or acquire (in a transaction analogous in
purpose or effect to a consolidation or merger) all or substantially all the
assets of any other Person.

(h) The Servicer will not accept or receive or agree to accept or receive any
rebate, refund, commission, fee (other than the Servicing Fee), kickback or
rakeoff, whether cash or otherwise and whether paid by or originating with the
Obligor, any subservicer or any other party (including but not limited to
brokers and agents), as a result of or in any way in connection with collection
activities related to any Asset or in connection with the sale, disposition,
transfer or servicing of any Asset.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION; TRANSFER OF SERVICING; INDEMNITY

Section 6.1 Loan Series Termination Events. Any of the following acts or
occurrences shall constitute a Loan Series Termination Event under this
Servicing Agreement (each, a “Loan Series Termination Event”):

(a) The Servicer shall fail to deliver to the Collateral Agent any Asset
Proceeds received by the Servicer as and when required in accordance with this
Servicing Agreement or the Credit Agreement, or the Servicer shall fail to pay
to the Lender any payment in the amount and on the date required to be made in
accordance with this Servicing Agreement and neither such failure is a result of
Bad Faith on the part of the Servicer or any Affiliated Party;

(b) The Servicer shall fail to observe or perform in any respect any covenant or
agreement required to be performed thereby under this Servicing Agreement or
under any other Loan Document to which the Servicer is a party and no such
failure is a result of Bad Faith on the part of the Servicer or any Affiliated
Party;

(c) Any representation, warranty or statement of the Servicer made in this
Servicing Agreement, or in any certificate, report or other statement, in
writing or orally, delivered to any party hereto and pursuant hereto or thereto,
shall prove to be incorrect in any material respect as of the date made and no
such incorrect representation, warranty or statement is a result of Bad Faith on
the part of the Servicer or any Affiliated Party;

(d) the actual Asset Series Proceeds received as of any Distribution Date for
any Asset Series is less than seventy-five percent (75%) of the Asset Series
Proceeds projected to be collected by the Borrower for such Asset Series as of
such date in the bid packages submitted by the Borrower as a part of the
Accepted Borrowing Requests for such Assets Series; or

(e) A Loan Series Event of Default shall occur under the Credit Agreement.

Section 6.2 Facility Termination Events. Any of the following acts or
occurrences shall constitute a Facility Termination Event under this Servicing
Agreement (each a “Facility Termination Event”):

(a) The Servicer shall fail to deliver to the Collateral Agent any Asset
Proceeds received by the Servicer as and when required in accordance with this
Servicing Agreement or the Credit Agreement, or the Servicer shall fail to pay
to the Lender any payment in the amount and on the date required to be made in
accordance with this Servicing Agreement and either such failure is a result of
Bad Faith on the part of the Servicer or any Affiliated Party;

(b) The Servicer shall fail to observe or perform in any respect any covenant or
agreement required to be performed thereby under this Servicing Agreement or
under any other Loan Document to which the Servicer is a party and such failure
is a result of Bad Faith on the part of the Servicer or any Affiliated Party;
provided, that, any failure to perform its obligations under Section 5.2(d) on
an arms-length basis or any failure to perform its obligations under
Section 5.2(h) shall constitute Bad Faith;

 

- 14 -



--------------------------------------------------------------------------------

(c) Any representation, warranty or statement of the Servicer made in this
Servicing Agreement, or in any certificate, report or other statement, in
writing or orally, delivered to any party hereto and pursuant hereto or thereto,
shall prove to be incorrect in any material respect as of the date made and such
incorrect representation, warranty or statement is a result of Bad Faith on the
part of the Servicer or any Affiliated Party;

(d) The Servicer shall make an assignment for the benefit of creditors; or the
Servicer shall apply for or consent to the appointment of any receiver, trustee,
or similar officer for it or for all or any substantial part of its property; or
such receiver, trustee or similar officer shall be appointed without the
application or the consent of the Servicer (with respect to an action against
the Servicer); or the Servicer shall institute (by petition, application,
answer, consent or otherwise) any insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or similar proceeding relating to
it under the laws of any jurisdiction; or any such proceeding shall be
instituted (by petition, application or otherwise) against the Servicer; or any
judgment, writ, warrant of attachment or execution for similar process shall be
issued or levied against a substantial part of the property of the Servicer;

(e) a petition naming the Servicer as debtor is filed under the United States
Bankruptcy Code, and, if such a petition is involuntarily filed against the
Servicer by a Person or Persons other than the Servicer (in case of a petition
filed with respect to the Servicer) and such petition is not dismissed within
sixty (60) days of such filing;

(f) The Credit Agreement shall be terminated or a Facility Event of Default
shall occur under the Credit Agreement;

(g) The Servicer accepts or receives, or agrees to accept or receive, any
rebate, refund, commission, fee (other than the Servicing Fee), kickback or
rakeoff, whether cash or otherwise and whether paid by or originating with the
Obligor, any subservicer or any other party (including but not limited to
brokers and agents), as a result of or in any way in connection with collection
activities related to any Asset or in connection with the sale, disposition,
transfer or servicing of any Asset;

(h) The Servicer shall (i) liquidate, (ii) dissolve, (iii) terminate or suspend
its business operations or otherwise fail to operate its business in the
ordinary course for a period of more than fourteen (14) days, or (iv) shall sell
all or substantially all of its assets, without the prior written consent of the
Lender;

(i) The Servicer shall fail to pay, withhold, collect or remit any tax or tax
deficiency when assessed or due (other than any tax or tax deficiency for which
nonpayment thereof will not result in a Material Adverse Effect or for which the
Borrower is conducting a Permitted Contest);

 

- 15 -



--------------------------------------------------------------------------------

(j) A default under any note, agreement or other evidence of indebtedness or
similar obligation of the Servicer other than a default whose breach is
elsewhere in this Section 6.1 or this Section 6.2 specifically dealt with) or
under any instrument under which such evidence of indebtedness or similar
obligation has been issued or by which it is governed and the expiration of the
applicable period of grace, if any, specified in such evidence of indebtedness
or other instrument and the same shall cause a Material Adverse Effect under
this Agreement or a Material Adverse Effect (as defined in the Credit
Agreement);

(k) a Change of Control shall occur; or

(l) any of the following shall occur: (i) entry of a court order which enjoins,
restrains or in any way prevents the Servicer from conducting all or any
material part of its business affairs in the ordinary course of any material
part of the business of the Servicer and such order or writ is not dismissed
within sixty (60) days, or (ii) withdrawal or suspension of any license required
for the conduct of any material part of the business of the Servicer.

Section 6.3 Removal of the Servicer with respect to a given Asset Series.
Immediately upon the occurrence of a Loan Series Termination Event, the Lender,
upon written notice to the Servicer and the Borrower, may terminate this
Servicing Agreement with respect to the Asset Series related to such Loan Series
Termination Event (excepting those Assets subject to bona fide payment
arrangements), whereupon the Servicer shall be removed from its duties and
obligations as Servicer under this Servicing Agreement with respect to such
Asset Series (excepting those Assets subject to bona fide payment arrangements)
and the Lender shall appoint one or more replacement servicers to service and
collect all remaining Assets (excepting those Assets subject to bona fide
payment arrangements) in such Asset Series. Selection of one or more replacement
servicers and execution of one or more replacement servicing agreements shall be
in the sole discretion of the Lender and shall be subject to such terms and
conditions as the Lender shall require in its sole discretion.

Section 6.4 Termination; Removal of the Servicer with respect to all Asset
Series. Immediately upon the occurrence of a Facility Termination Event, the
Lender, upon written notice to the Servicer and the Borrower, may terminate this
Servicing Agreement with respect to all of the Asset Series, whereupon the
Servicer shall be removed from its duties and obligations as Servicer under this
Servicing Agreement with respect to all Asset Series and the Lender shall
appoint one or more replacement servicers to service and collect all remaining
Assets in the Asset Series. Selection of one or more replacement servicers and
execution of one or more replacement servicing agreements shall be in the sole
discretion of the Lender and shall be subject to such terms and conditions as
the Lender shall require in its sole discretion. In addition, upon the
occurrence of a Facility Termination Event, the Lender may pursue the Servicer
for damages and exercise any other right or remedy against the Servicer as may
be available under applicable law.

Section 6.5 Effect of Removal of the Servicer with respect to a given Asset
Series. Upon termination of this Servicing Agreement with respect to a given
Asset Series pursuant to Section 6.3, the Servicer shall not be entitled to any
Servicing Fee with respect to such Asset Series after the date of such
termination (excepting any Servicing Fee payable with respect to Assets subject
to

 

- 16 -



--------------------------------------------------------------------------------

bona fide payment arrangements). Upon termination of this Servicing Agreement
with respect to a given Asset Series, the Servicer shall promptly deliver and/or
use commercially reasonable efforts to cause to be delivered to the replacement
servicer all books and records that the Servicer and/or any subservicer has
maintained with respect to such Asset Series, including, without limitation, all
Asset Documents then in the possession of the Servicer or any subservicer
related to such Asset Series. Any Asset Proceeds received by the Servicer with
respect to an Asset Series no longer serviced by the Servicer hereunder after
removal of such servicing responsibilities shall be remitted by the Servicer
directly and immediately to the Collateral Agent for deposit to the applicable
Collateral Account. The Servicer agrees to cooperate, and agrees to use
commercially reasonable efforts to cause each subservicer to cooperate, with any
such replacement servicer in effecting the termination of any of the Servicer’s
servicing responsibilities and rights under this Servicing Agreement with
respect to the applicable Asset Series and shall promptly provide such
replacement servicer with all documents and records reasonably requested by it
to enable it to assume the functions of the Servicer with respect to such Asset
Series and shall promptly transfer to the Collateral Agent any Asset Proceeds
related to such Asset Series then on deposit with the Servicer. Upon any removal
of the Servicer with respect to an Asset Series, the Servicer shall join in, and
the Servicer shall cause each subservicer to join in, any written notice to
affected Obligors of the transfer of the servicing to such replacement servicer.

Section 6.6 Effect of Termination. Upon termination of this Servicing Agreement
pursuant to Section 6.4, the Servicer shall not be entitled to any Servicing Fee
with respect to any Asset Series after the date of such termination. Upon
termination of this Servicing Agreement, the Servicer shall promptly deliver
and/or use commercially reasonable efforts to cause to be delivered to the
replacement servicer all books and records that the Servicer and/or any
subservicer has maintained with respect to all Asset Series, including, without
limitation, all Asset Documents then in the possession of the Servicer or any
subservicer. Any Asset Proceeds received by the Servicer with respect to any
Asset Series after removal of the Servicer’s servicing responsibilities
hereunder shall be remitted by the Servicer directly and immediately to the
Collateral Agent for deposit to the applicable Collateral Account(s). The
Servicer agrees to cooperate, and agrees to use commercially reasonable efforts
to cause each subservicer to cooperate, with any such replacement servicer in
effecting the termination of any of the Servicer’s servicing responsibilities
and rights under this Servicing Agreement and shall promptly provide such
replacement servicer with all documents and records reasonably requested by it
to enable it to assume the functions of the Servicer and shall promptly transfer
to the Collateral Agent any Asset Proceeds then on deposit with the Servicer.
Upon any removal of the Servicer, the Servicer shall join in, and the Servicer
shall cause each subservicer to join in, any written notice to affected Obligors
of the transfer of the servicing to such replacement servicer.

Section 6.7 Indemnity by the Servicer. The Servicer agrees to indemnify, defend
and hold harmless the Borrower and the Lender from and against any and all
claims, losses, liabilities, damages, penalties, fines, forfeitures, legal and
accounting fees and all other fees or costs of any kind, judgments or expenses
resulting from or arising out of any claims, actions or proceedings brought
against the Borrower or the Lender by any third party as a result of or based
upon actions or inactions by the Servicer in the performance of its obligations
under this Servicing Agreement (provided that such action or inaction was not
undertaken at the

 

- 17 -



--------------------------------------------------------------------------------

direction of the indemnified party), including any failure by the Servicer, any
subservicer or any of their agents, representatives or employees to comply with
all applicable debt collection laws, rules and regulations and any other action
taken in collection of the Assets. Section 6.7 shall survive termination of the
Agreement with respect to Servicer’s actions or inactions prior to the date of
termination.

Section 6.8 Servicer Cure. The Servicer may, or may cause an Affiliated Party
to, provide Permitted Cure Funds to cure any Loan Series Termination Event or
Facility Termination Event hereunder.

Section 6.9 Termination by Servicer. Servicer may terminate this Agreement upon
the occurrence of any of the following:

(a) The Borrower or Lender shall fail to observe or perform in any material
respect any covenant or agreement required to be performed thereby under this
Servicing Agreement or under any other Loan Document to the detriment of
Servicer.

(b) The Borrower shall make an assignment for the benefit of creditors; or the
Borrower shall apply for or consent to the appointment of any receiver, trustee,
or similar officer for it or for all or any substantial part of its property; or
such receiver, trustee or similar officer shall be appointed without the
application or the consent of the Borrower (with respect to an action against
the Borrower); or the Borrower shall institute (by petition, application,
answer, consent or otherwise) any insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or similar proceeding relating to
it under the laws of any jurisdiction; or any such proceeding shall be
instituted (by petition, application or otherwise) against the Borrower; or any
judgment, writ, warrant of attachment or execution for similar process shall be
issued or levied against a substantial part of the property of the Borrower.

(c) a petition naming the Borrower as debtor is filed under the United States
Bankruptcy Code, and, if such a petition is involuntarily filed against the
Servicer by a Person or Persons other than the Borrower (in case of a petition
filed with respect to the Servicer) and such petition is not dismissed within
sixty (60) days of such filing.

(d) The Credit Agreement shall be terminated other than a result of breach of
this Agreement by Servicer.

(e) The Borrower shall (i) liquidate, (ii) dissolve, (iii) terminate or suspend
its business operations or otherwise fail to operate its business in the
ordinary course for a period of more than fourteen (14) days, or (iv) shall sell
all or substantially all of its assets, without the prior written consent of the
Servicer.

(f) a Change of Control of Borrower shall occur.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Severability Clause. Any part, provision, representation or warranty
of this Servicing Agreement which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Servicing Agreement which is
prohibited or unenforceable or is held to be void or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, the parties
hereto waive any provision of law which prohibits or renders void or
unenforceable any provision hereof. If the invalidity of any part, provision,
representation or warranty of this Servicing Agreement shall deprive any party
of the economic benefit intended to be conferred by this Servicing Agreement,
the parties shall negotiate in good faith to develop a structure the economic
effect of which is as nearly as possible the same as the economic effect of this
Servicing Agreement without regard to such invalidity.

Section 7.2 Notices. Any notices, consents, directions, demands or other
communications given under this Servicing Agreement (unless otherwise specified
herein) shall be in writing and shall be deemed to have been duly given when
delivered in person or by overnight delivery at, or telecopied to the respective
addresses or telecopy numbers, as the case may be, set forth below (or to such
other address or telecopy numbers as either party shall give notice to the other
party pursuant to this Section 7.2):

If to the Borrower:

West Receivables Purchasing, LLC

P.O. Box 50401

Henderson, Nevada 89016

Attention: President

with a copy to the Servicer at the address indicated below under “Servicer”

If to the Servicer:

West Asset Management, Inc.

5300 Oakbrook Parkway, Suite 300

Norcross, Georgia 30093

Attention: President

Telephone: (678) 924-1955

Telecopy: (678) 742-6753

 

- 19 -



--------------------------------------------------------------------------------

If to the Lender:

TOGM, LLC

1603 Orrington Avenue, Suite 810

Chicago, Illinois 60201

Attention: Randy Rochman

Telephone: (847) 328-0711

Telecopy: (847) 328-0705

with copy to:

Koley Jessen P.C., L.L.O.

One Pacific Place

1125 South 103rd Street, Suite 800

Omaha, Nebraska 68124

Attention: Mr. Matthew D. Maser

Telephone: (402) 390-9500

Telecopy: (402) 390-9005

Any such demand, notice or communication hereunder shall be deemed to have been
duly given when received by the other party or parties at the addresses
described above, or such other address as may hereafter be furnished to the
other party or parties by like notice and shall be deemed to have been received
on the date delivered to or received at the premises of the addresses.

Section 7.3 Costs and Expenses. The Servicer agrees that neither the Borrower
nor the Lender shall be liable for any costs, expenses or disbursements which
may be incurred or made in connection with servicing of any Asset Series, or any
action which may be taken by the Servicer to collect such costs, expenses or
disbursements. All legal costs and expenses incurred in connection with the
preparation, execution and delivery of this Servicing Agreement and the other
documents to be delivered hereunder, shall be Purchase Expenses; provided,
however, that in connection with the enforcement of any portion of this
Servicing Agreement, the prevailing party shall be entitled to recover from the
other party hereto its costs and expenses in connection with any such
enforcement, including without limitation the reasonable legal fees and
out-of-pocket expenses of counsel for such prevailing party.

Section 7.4 Assignment. The obligations of the Servicer under this Servicing
Agreement shall not be assigned without the prior written consent of the Lender.

Section 7.5 Counterparts. For the purpose of facilitating the execution of this
Servicing Agreement and for other purposes, this Servicing Agreement may be
executed simultaneously in any number of counterparts, each of which shall be
deemed to be an original, and together shall constitute and be one and the same
instrument.

Section 7.6 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Servicing Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nebraska.

 

- 20 -



--------------------------------------------------------------------------------

(b) Jurisdiction. The Servicer and the Borrower hereby irrevocably submit to the
non-exclusive jurisdiction of any federal court sitting in Douglas County,
Nebraska in any action or proceeding arising out of or relating to this
Servicing Agreement, and the Servicer and the Borrower hereby irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in such federal court. The Servicer and the Borrower hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding and
irrevocably consent to the service of any summons and complaint and any other
process by the mailing of copies of such process to them at the addresses
specified in Section 7.2. The Servicer and the Borrower hereby agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section 7.6 shall affect the right of any party
to serve legal process in any other manner (or in any other jurisdiction)
permitted by law or affect the right of any party to bring any action or
proceeding under this Servicing Agreement in the courts of other jurisdictions.

(c) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS SERVICING AGREEMENT OR ANY AGREEMENT OR ANY
INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.

Section 7.7 Amendments. This Servicing Agreement may be amended from time to
time by a written instrument signed by the Servicer, the Borrower and the Lender
and no waiver of any of the terms hereof by any party shall be effective unless
it is in writing and signed by the other parties.

Section 7.8 Integration. The Servicing Agreement and the Credit Agreement
together comprise the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to such
subject matter, superseding all prior oral or written understandings.

Section 7.9 Agreement Effectiveness. This Servicing Agreement shall become
effective upon delivery of fully executed counterparts hereof to each of the
parties hereto.

Section 7.10 Headings Descriptive. The headings of the sections and subsections
of this Servicing Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Servicing
Agreement.

Section 7.11 Advice from Independent Counsel. The parties hereto understand that
this Servicing Agreement is a legally binding agreement that may affect such
party’s rights. Each party hereto represents to the other that it has received
legal advice from counsel of its choice regarding the meaning and legal
significance of this Servicing Agreement and that it is satisfied with its legal
counsel and the advice received from it.

 

- 21 -



--------------------------------------------------------------------------------

Section 7.12 Judicial Interpretation. Should any provision of this Servicing
Agreement require judicial interpretation, it is agreed that a court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against any person by reason of the rule
of construction that a document is to be construed more strictly against the
person who itself or through its agent prepared the same, it being agreed that
all parties hereto have participated in the preparation of this Servicing
Agreement.

Section 7.13 Use of Lender’s Name. The Servicer hereby agrees that it shall not
refer to or use the name “TOGM” or any such name in any manner in any
collection, sale or enforcement activities with respect to any Asset Pool Asset
or in any advertising, printed material, electronic medium or other medium
without first obtaining the Lender’s prior written consent. The Lender shall
have no obligation to give any such written consent and may withhold the same in
its sole and absolute discretion.

Section 7.14 Confidentiality. The Lender hereby acknowledges that it will use
all information relating to the Servicer’s proprietary servicing methods
specifically identified as such in writing by the Servicer to the Lender (the
“Confidential Information”) solely in connection with evaluating, administering
and enforcing the transactions contemplated by the Credit Agreement and this
Agreement and making any necessary business judgments with respect thereto. In
addition, the Lender will not disclose any Confidential Information without the
prior written consent of the Servicer, other than to the directors, employees,
auditors, counsel or affiliates of the Lender, each of whom shall be informed of
the confidential nature of the Confidential Information; provided, however, that
the Lender may disclose any such Confidential Information (i) to any party
contemplated in this Agreement or the Credit Agreement for purposes contemplated
hereunder or thereunder, (ii) as may be required by any municipal, state,
federal or other regulatory body having or claiming to have jurisdiction over
such party, (iii) in order to comply with any law, order, regulation, regulatory
request or ruling applicable to such party or (iv) in the event any such party
is legally compelled (by interrogatories, requests for information or copies,
subpoena, civil investigative demand or similar process) to disclose any such
Confidential Information. The Lender will endeavor to give notice to the
Servicer of any required disclosure under (ii), (iii) and (iv) above prior to
such disclosure. This Section 7.14 shall be inoperative as to those portions of
the Confidential Information which are or become generally available to the
public or to the Lender on a non-confidential basis from a source other than the
Servicer or were known to the Lender on a non-confidential basis prior to its
disclosure by the Servicer.

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their authorized officer as of the day and year first above written.

 

TOGM, LLC By:   West Family Investments, LLC Its:   Manager   By:  

/s/ Randy Rochman

  Name:   Randy Rochman   Title:   CEO of TOGM, LLC WEST RECEIVABLES PURCHASING,
LLC   By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Manager WEST ASSET MANAGEMENT, INC.   By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer

(Signature Page to Amended and Restated Servicing Agreement)